Title: III-A-2. Account of Items in the Estate Used by Martha Custis, 1759
From: Unknown
To: 



[1759]

An Account of Sundrys taken and usd by Mrs Custis out of the Inventories


No.

£.  s. d.


⟨19.⟩
A Chariot and Harness
80. 0. 0


30.
2 Sorrel horses
50.     


ditto
2 bay ditto
32.     


32.
1 young Stallion
25.     


244.
1 young bay horse (York)
20.     


⟨3⟩4.
1 young Sorrel horse
18.     


⟨34.⟩
1 young bay ditto
12.     


32.
1 old Roan ditto
8.     


32.
1 Mare and Colt
12.     


140.
4 Work horses (King Wm)
20.     


56.
A quanty of wine of sevl sorts in Bottles Jugs &ca
40.     



⟨19⟩3.
10 dozn ditto
15.     


⟨13⟩0.
1 Tierce qty abt 60 gals. Rum
12.     


⟨130.⟩
8 Carboys & 1 Jug wt. Rum & Brandy in them, 3 buttr Pots & Botts
7.10.  


195.
A little Brandy & some old Cyder
1.     


130.
1 Jar qty abt 15 gals. Train Oyl
3.     


66.
22 loaves dble & singe Refd Sugar
12.     


77.
1 Barl & pt of a Barl Sugar
7.     


58.
a parl of Salt Petre
2.13.  


196.
3 pots Butter
1.16.  


58.
6 pots & Jars wt. Raisons
1.     


205.
abt 50 Bushels of Oats
1.19. 6


104.
141 yds of Irish Linn
24. 8. 6


107.
1 piece brown Holland
3.     


63.
2 ps. Check & pn ps. Ditto
4.     


132.
49 yds white Flannel
4. 1. 8


53.
2 pieces Callico
4.     


104.
1 ps. Sagathy, Shaln Buttns & Twist
6.10.  


104.
1 Silk Pattern for Breeches
2.     


104.
2½ ps. of Nankeen
1.10.  


⟨10⟩5.
11 pair Mens Stockings
2.17. 6


106.
5 pair Mens gloves
.10.  


183.
1 pr pumps & 2 Cloths Brushs
.12.  


88.
1 pr Standd Weights & Scales
5.     


130.
3 Small Barrls paint
3. 5.  


63.
25 Quire Paper
.16.  


66.
2 Jockey Caps
.10.  


68.
4 M Sml Nails & a pr brass Do
.19.  


109.
4 Groce Horn Butt⟨ons⟩
1.     


⟨13⟩5.
4 M 3d. Nails
. 8.  


⟨110.
1⟩ S⟨la⟩te and P⟨encils⟩
. 2.  


206.
   2 Chest 10/. A Still £6
6.10.  


41.
2 pr Money Scales & Wts
3.     


38.
8 Razors Case hone & Strap
1.10.  


12.
80 lb. Sheet Lead
.13.  


193.
1 gross Bottles and 5 Jugs
1.16.  


208.
6 Sides of Leather @ 4/6 £1.7. 6 Sides uppr Leathr & 7 Skins [£]1.
2. 7.  


247.
1 Mill Spindle & horns
1.     


69.
4 brass Runners
. 8.  


69.
4 dozn Whetstones & a pr Sadrs Tacks
. 8.  


187.
1 Marble Mortar
. 7.  


114.
1 pr Stirrups and Cha[rio]t Whip
. 7.  


135.
5 paint Brushes
. 2. 6


217.
An old Gun a few Sml Barls Lamp black a parcel old Window Glass 2 close stool Pans & 2 B: Glass.
.13.  


109.
1 Shaving Pot and Bason
. 1.  


219.
2 yds hair Cloth & 2 Tin Cherry Pots
. 3.  


223.
2 dog Collars & 1 Cowper’s Compass
. 3.  


225.
Some old Casemts & a ps. hollw Brass
. 6.  


222.
1 Garden Pot
. 2.  



12.
1 Bed and Furniture
6.     


52.
   2 Beds Bolsters 1 Rug 2 pr Sheets 2 Counterpins bedsds & Cords
10.     


⟨53.⟩
   2 Beds bolsters 4 pillows 2 pr Blankts 1 Suit old Curtns Bedsteads and Cords
10.     


55.
2 Beds and Furniture
12.     


154.
⟨1⟩ ditto and [Furniture]
7.     


⟨159.
1 Bed⟩ and ⟨Furniture⟩
4.     


168.
1 ditto and Curtains
9.     


⟨53.
10 Counter⟩pns and 5 Bed quilts
12.10.  


5⟨3.⟩
2 pair Blankets
2. 5.  


106.
1 Rug
1.     


53.
20 pair of sheets
8.12.  


129.
4 pair Cotton Do 1 pillowcase
3.     


53.
24 pillow Cases & Towels
2. 5.  


53.
41 Table Cloths
14.     


53.
99 Napkins and Towels
7. 8.  


104.
5 Diaper Table Cloths
3.15.  


159.
8 Table Cloths
2.     


159.
27 Towels
1. 7.  


41.
1 Mahagony Desk
4.     


43.
1 large Mahagony Table
3.     


⟨4⟩3.
1 Marble Slab
3.     


⟨18⟩5.
1 ditto ditto
4.     


⟨18⟩7.
1 Square Table with a picture in it
.15.  


⟨5⟩3.
2 Bureau dressing Tables
6.     


53.
2 dressing glasses
3.     


43.
1 large looking Glass
4.     


155.
4 Cane bottom Chairs
1.     


157.
8 Ditto
2.     


182.
12 ditto
3.     


180.
a sett of Fruit pieces
5.     


180.
A Sett of Flower pieces
5.     


48.
1 old Cabinet
1.     


51.
2 Chagreen knife Cases wt. 12 K: & F. in each
3.10.  


58.
1 brass plate warmer & 2 pr Shovls & Tongs
1.10.  


64.
2 plate Baskets, 1 brd Do & a bag Corks
1.     


57.
2 pr Andirons Cooler & Treacle &ca
5.10.  


159.
3 Fenders
. 9.  


21.
4 brass Ditto and a wier Rat Trap
1.     


176.
1 pr Bellows
⟨1.⟩2.  


37.
4 Sliders
. 3.  


118.
41 Pewter Dishes and 4 Basons
11.10.  


171.
8 old Dishes, 3 old pie plates 1 bason &ca
1.10.  


118.
5¾ dozn Pewter plates
⟨5.10.⟩ 


171.
   12 pewter plates 15/. 8 ⟨old ditto 5/⟩
⟨1.⟩    


187.
12 pewter plates and ⟨1 gill⟩ pot
⟨.1⟩5. 


118.
1 Bed pan and 18 pa⟨ttipans⟩
. 7.⟨6⟩


195.
2 pewter m⟨easures⟩ &ca
⟨. 4.⟩ 


37.
8 dozn & 8 China plates & 15 dishes
10.     


37.
1 Sett gilt China and Coffee Mill
⟨4.⟩    



37.
A parcel China Tea Cups, Saucers Tea pot, Milk pot, Bowles &ca
5.     


182.
   8 Small Bowles 29 Saucers 25 C⟨up⟩s
1.10.  


37.
3 two quart Mugs
. 3. 9


67.
1 Tea Chest and 4 old China Cups
. 2.  


187.
a parcel of China and Earthen Ware
1.10.  


37.
30 Wine and beer glasses
.15.  


84.
23 glasses
.11. 6


⟨130.⟩
1 dozn Wine glasses
. 7. 6


37.
2 Tumblers, 2 Jelly glasses, 1 Cruet, 1 Salt, and 1 Mustard pot
. 3.  


⟨37.⟩
7 Sweet Meat Glasses @ 1/3
. 8. 9


⟨187.
a⟩ parcel of glass ware
1. 2.  


37.
A parcel of Earthen Ware
1. 5.  


77.
1 Crate Earthen ware & 2 baskts Corks
.14.  


172.
2 Scollop Shells
. 1.  


121.
1 Copper Kettle
⟨4.⟩    


120.
1 Fish Kettle, 1 Copper pot 3 Coffee Pots 1 Chocolate Pot, 1 Tureen & 2 Tin Kettles
5.     


121.
2 Iron Pots &ca
2.10.  


58.
2 Bell mettle Skillets and 18 pattipans
⟨2.⟩    


120.
   1 Stew pan 1 frying pan 4 pot racks
2. 1   


120.
1 dripping pan fleshg fk Ladle Shl & Tongs
1.     


118.
1 pestle and mortar and 3 Spits
1. 5.  


52.
2 Box Irons and stands & Smoothg iron
⟨1.1⟩4.  


20.
1 Iron mortar 1 old Still and 2 pestles
1.     


23.
2 Whipsaws
1.     


76.
1 Currying knife and 1 Fleshg ditto
1.     


73.
1 hatchet, 2 Taper bits, & 1 markg Iron
. 9.  


72.
5 dozn & 8 Files of sevl sorts
2.     


136.
60 Awl blades
. 1. 5




£ 714. 6. 6



Cattle
£ 421.13.10



Hogs
£ 77. 7. 2



Sheep
£ 18.18. 8




£1232. 6. 2


